       Case 3:19-cr-00153-FAB-BJM Document 30 Filed 03/19/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO



  UNITED STATES OF AMERICA,

  v.                                                     CRIMINAL NO. 19-153 (FAB)

  ELIMAR ALICIA CHARDON-SIERRA,
  Defendant.


                 UNITED STATES OF AMERICA’S DESIGNATION OF
               EVIDENCE & REQUEST FOR RECIPROCAL DISCOVERY

       The United States of America, through its undersigned counsel, respectfully states that

pursuant to Rule 12(b)(4)(A) of the Federal Rules of Criminal Procedure, it is providing notice of

its intention to rely on the following evidence at trial during its case-in-chief:

       a. Recordings of harassing voicemail messages left on the chambers phone of the

           Honorable Laura T. Swain, a United States District Judge in the Southern District of

           New York.

       b. Printout of Facebook postings produced to the defendant in discovery.

       c. The defendant’s statements to FBI agents.

       d. All other documentary evidence that has been, or will be produced to the defendant in

           discovery, or made available for the defendant’s inspection.

       With the Court’s permission, the United States reserves the right to amend its designation

prior to trial. To avoid unnecessary delay, unfair prejudicial surprise, and to aid trial efficiency,

the United States hereby requests the following production from the defendant:




                                                   1
       Case 3:19-cr-00153-FAB-BJM Document 30 Filed 03/19/19 Page 2 of 3



       a. Pursuant to Federal Rule of Criminal Procedure 12.1, the United States requests that

           the defendant provide notice of any intent to offer an alibi defense to the offense

           charged in the Indictment.

       b. Pursuant to Federal Rules of Criminal Procedure 12.2 and 12.3, respectively, the United

           States requests that the defendant provide notice of any intent to present an insanity or

           public authority defense.

       The United States respectfully requests that the Court order the defendant to comply with

her discovery obligations. If the defendant has no reciprocal discovery to produce, she should so

confirm. Absent timely disclosure, the defendant should be precluded from offering evidence

subject to disclosure under the Federal Rules of Criminal Procedure. See United States v.

Rodriguez-Cortes, 949 F.2d 532, 546 (1st Cir. 1991) (court has discretion to exclude evidence for

failure to comply with Rule 16); see also United States v. Frazier, 387 F.3d 1244, 1271 (11th Cir.

2004) (observing that “courts may constitutionally preclude defendants from offering otherwise

relevant evidence if they fail to comply with the procedural rules that require notice to be given.”)

(citing Michigan v. Lucas, 500 U.S. 145, 152-53 (1991)).

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 19th day of March, 2019.

                                                      ROSA EMILIA RODRIGUEZ-VELEZ
                                                      UNITED STATES ATTORNEY

                                                      /s/ Alexander L. Alum
                                                      Alexander L. Alum, USDC-PR G01915
                                                      Assistant United States Attorney




                                                 2
      Case 3:19-cr-00153-FAB-BJM Document 30 Filed 03/19/19 Page 3 of 3



                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 19, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to all
counsel of record.

                                                  /s/ Alexander L. Alum
                                                  Alexander L. Alum
                                                  Assistant United States Attorney




                                              3
